[Cite as In re G.H., 2022-Ohio-4496.]


                                            COURT OF APPEALS
                                          LICKING COUNTY, OHIO
                                        FIFTH APPELLATE DISTRICT


                                                    :   JUDGES:
                                                    :
                                                    :   Hon. Earle E. Wise, Jr., P.J.
                                                    :   Hon. John W. Wise, J.
                                                    :   Hon. Patricia A. Delaney, J.
    IN RE G.H., D.K., & D.H.                        :
                                                    :   Case Nos. 2022 CA 00026
                                                    :             2022 CA 00027
                                                    :             2022 CA 00028
                                                    :
                                                    :
                                                    :   OPINION


  CHARACTER OF PROCEEDING:                              Appeal from the Licking County Court of
                                                        Common Pleas, Juvenile Division, Case
                                                        Nos. F2018-0769, F2018-0770, F2018-
                                                        0840



  JUDGMENT:                                             AFFIRMED



  DATE OF JUDGMENT ENTRY:                               December 13, 2022


  APPEARANCES:

    For LCDJFS-Appellee:                                For Father-Appellant:

    WILLIAM C. HAYES                                    CAROLYNN E. FITTRO
    LICKING COUNTY PROSECUTOR                           35 S. Park Place, Suite 202
                                                        Newark, OH 43055
    J. BRANDON PIGG
    65 E. Main Street, 3rd Floor                        For Mother-Appellant:
    Newark, OH 43055
                                                        ROBIN LYN GREEN
                                                        P.O. Box 157
                                                        Newark, OH 43058
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028                                        2

Delaney, J.

        {¶1} Mother-Appellant, J.H. appeals the April 6, 2022 judgment entry of the

Licking County Court of Common Pleas, Juvenile Division awarding permanent custody

of G.H., D.K., and D.H. to the Licking County Department of Job and Family Services-

Appellee.

                             FACTS AND PROCEDURAL HISTORY1

                                              The Children

        {¶2} Mother-Appellant, J.H. is the biological mother of G.H., born in January

2005; D.K. born in September 2007; and D.H., born in December 2018.

        {¶3} Father, M.S. is the biological father of D.H. Father and Mother are not

married. Father filed a separate appeal of the April 6, 2022 judgment entry in In re D.H.,

5th Dist. Licking Case No. 2022 CA 00025.

        {¶4} The putative fathers of G.H. and D.K. have not appeared in any of the

juvenile court or appellate court proceedings.

                                    Complaints for Dependency

        {¶5} Since 2017, there had been three investigations by the Licking County

Department of Job and Family Services-Appellee (“LCDJFS”) with Mother due to

allegations of Mother’s drug use. The cases were investigated and closed. In September

2018, LCDJFS again became involved with Mother and Father based on a series of

incidents of domestic violence between the two. Mother was seven months pregnant with




1
 In her appellate brief, Mother only included as her Statement of Facts pursuant to App.R. 16(A)(6) the
“Court’s Statement (Findings) of Facts is set forth in Appendix Exhibit ‘A’.” Mother attached the April 6,
2022 judgment entry as Exhibit A.
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028                    3

D.H. at the time of the investigation. G.H. witnessed the domestic violence. On October

4, 2018, Father was indicted on one count of Domestic Violence, a fifth-degree felony.

       {¶6} On October 22, 2018, Father allegedly attacked Mother and G.H.

intervened. Father choked G.H. resulting in Mother stabbing Father in the back with

cuticle scissors. Both Mother and Father were arrested and placed in jail. Father was

charged with Intimidation of a Witness, a third-degree felony; Attempted Felonious

Assault, a third-degree felony; Domestic Violence, a fifth-degree felony; and Domestic

Violence, a first-degree misdemeanor. The Intimidation charge was based on Father’s

attempts to persuade Mother not to pursue charges against him.

       {¶7} Mother was released from jail. After she was released, Mother refused to

file a civil protection order against Father for herself and G.H. She also refused services

from LCDJFS. While Father was ordered to have no contact with Mother, Father and

Mother continued to communicate with each other. It appeared Mother had no

independent source of income and there were concerns about her drug use.

       {¶8} On November 9, 2018, LCDJFS filed a motion for a temporary order

granting LCDJFS emergency shelter care and custody of G.H. and D.K. LCDJFS

simultaneously filed complaints for dependency alleging that G.H. and D.K. were

dependent children. The Licking County Juvenile Court granted LCDJFS emergency

shelter care of G.H. and D.K. A Guardian ad Litem was appointed for the children.

       {¶9} On December 11, 2018, the juvenile court granted an emergency ex parte

order of removal for D.H. LCDJFS filed a complaint for dependency for D.H. on December

12, 2018. Pending adjudication, LCDJFS was granted emergency shelter care custody of

D.H.
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028               4

      {¶10} An uncontested adjudicatory hearing was held on January 9, 2019, where

the juvenile court adjudicated G.H., D.K., and D.H. as dependent children. Mother and

Father were present at the adjudicatory hearing and represented by counsel. An

uncontested dispositional hearing was held on February 25, 2019, where the children

were placed in the temporary custody of LCDJFS.

      {¶11} The matter proceeded to a five-day hearing before the Magistrate, starting

on January 29, 2021, where the Magistrate took evidence on the following motions:

         a. A.S. (“Paternal Great Aunt”) Motion for Legal Custody as to D.H.

         b. LCDJFS Motion for Permanent Custody as to D.K. and D.H. filed on

             October 9, 2020.

         c. LCDJFS October 9, 2020 Motion to Modify Disposition as to G.H. to a

             Planned Permanent Living Arrangement (“PPLA”).

         d. Mother’s Motion for Extended Visitation.

         e. Mother’s Motion for Return of Legal Custody.

         f. LCDJFS March 3, 2021 Motion for Permanent Custody and Motion to

             Withdraw Motion to Modify Disposition as to G.H.

         g. LCDJFS April 20, 2021 Motion to Withdraw Permanent Custody and Motion

             to Modify Disposition for PPLA as to G.H.

         h. LCDJFS May 12, 2021 Motion to Consider Permanent Custody and PPLA

             as alternative pleadings.

      {¶12} The following evidence was adduced at the hearing.
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028                 5

                                  Mother’s Case Plan

      {¶13} LCDJFS created a case plan for Mother and Father. There were challenges

working with Mother and Father based on Mother and Father’s threats of violence against

their case workers and Mother’s failure to communicate with specific case workers.

      {¶14} Mother’s case plan objectives were to address the concerns that led to the

removal of the three children. She was to complete a substance abuse assessment and

follow all recommendations; complete random drug and alcohol screens; do not associate

with persons who abuse substances or engage in criminal conduct; participate in

counseling services, including domestic violence support groups; and obtain and maintain

independent housing and legitimate income sufficient to meet the needs of the children.

      {¶15} Mother initially engaged in mental health treatments at the National Youth

Advocacy Program in November 2018. She transferred to The Woodlands in January

2019, and then returned to the National Youth program in May 2019. Mother engaged in

counseling from May 28, 2019 to June 8, 2020. Mother was diagnosed with Adjustment

Disorder, Other Specified Trauma, Post Traumatic Stress Disorder, Anxiety, and

Depression. LCDJFS could not monitor Mother’s participation in mental health treatment

because Mother refused to sign releases of information. During her mental health

treatment, Mother did not fully discuss the breadth of the domestic violence between her

and Father. Mother continued to have telephone contact with Father while they were

incarcerated, as a result of which the calls were recorded. Mother stated they discussed

the children and legal matters. A review of the phone calls showed that Mother and Father

stated their love for each other, the desire to have another child, and screaming

arguments.
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028                 6

      {¶16} Mother completed a substance abuse assessment and received substance

abuse education. A random drug screen tested positive for cocaine and opiates. Mother

denied her substance abuse or abusing alcohol, despite being observed to be extremely

intoxicated. During the recorded phone calls, Mother admitted to purchasing heroin for

her mother.

      {¶17} At the time of the children’s removal, Mother was not working and

experiencing housing instability. In May 2019, Mother had obtained an apartment in

Zanesville, Ohio. She remained unemployed, however, working sporadically at

construction jobs with her brother. Mother obtained employment at Speedway, which

ended in March 2020. Mother relocated to her mother’s home, but there were concerns

that housing was not stable. Further, the police had been called to the mother’s home

due to their disputes, which resulted in Mother’s arrest on July 18, 2021 for allegedly

punching and biting her mother. The police also found a 12-gauge, sawed-off shotgun in

the home. When Mother was arrested, the arresting officer observed Mother to be

intoxicated. She was screaming, hostile, and verbally abusive to the officers. Mother was

hospitalized and sedated.

      {¶18} On July 30, 2020, Mother was indicted on one count of Felonious Assault

(F2) and one count of Unlawful Possession of Dangerous Ordnance-Illegally

Manufacturing or Processing Explosives (F5). After a jury trial where Mother represented

herself and her mother did not appear as a witness, the jury found Mother guilty of

Unlawful Possession of Dangerous Ordnance. Mother was sentenced to 300 days in jail

(with jail time credit of 242 days) and two years of community control sanctions. Mother
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028                 7

objected and requested to be sentenced to jail rather than community control sanctions,

which the trial court sustained. She was scheduled to be released on May 14, 2021.

                                   Father’s Case Plan

         {¶19} Father’s case plan was to address the concerns that led to the removal of

D.H.     He was to complete a substance abuse assessment and follow all

recommendations; complete random drug and alcohol screens; do not associate with

persons who abuse substances or engage in criminal conduct; participate in counseling

services, including The Woodlands’ Batter’s Intervention Program; and obtain and

maintain independent housing and legitimate income sufficient to meet the need of the

child.

         {¶20} Father was diagnosed with Bipolar Disorder Type II and prescribed

medication.

         {¶21} Father was initially placed in the community subject to pre-trial bond

conditions at which time he pursued reunification. He completed a substance abuse

assessment and was deferred for service. Father relapsed on heroin in approximately

January or February 2019. He then pursued treatment at Muskingum Behavioral Health.

He did not participate in The Woodlands’ Batter’s Intervention Program due to his pending

criminal matters.

         {¶22} On July 15, 2019, Father plead guilty and was convicted of domestic

violence, intimidation of a witness, domestic violence (F5), domestic violence (F5), and

domestic violence (M1). He was sentenced to an aggregate prison term of 18 months

incarceration. He was in prison during the COVID-19 pandemic where the programming

was limited, but he attended a faith-based substance abuse program.
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028                 8

      {¶23} Father and Mother regularly communicated with each other by telephone

while Father was incarcerated, so the calls were recorded. The phone calls were hostile

and manipulative; at other times, they expressed their love for each other. It was during

these phone calls Father and Mother made threats of violence against their case workers.

      {¶24} Father was released from prison on November 8, 2020. Father made efforts

to reengage his case plan. He engaged in parenting education through Forever Dads in

Zanesville, pursued mental health counseling, and obtained housing. As a condition of

Father’s parole, he was not to have any contact with Mother or unsupervised contact with

D.H. By November 23, 2020, Father was incarcerated again due to a parole violation after

he continued daily telephone contact with Mother.

      {¶25} Father was released from prison on January 8, 2021. He was arrested

shortly thereafter due to his continued prohibited contact with Mother. In one recorded

incident, Father contacted Mother during a video visit on January 13, 2021, while Mother

was incarcerated at the Licking County Justice Center. A third-party appeared on the

screen, moving his mouth, while Father remained out of camera view and spoke directly

to Mother.

      {¶26} The Adult Parole Authority recommended that Father serve a sanction of

160 days in prison for the violation. Father’s parole officer found Father to be non-

compliant with parole and borderline aggressive. Father made statements to his parole

officer that he understood why people like him committed mass shootings.

             Foster Placement, Visitation, and Parental Relationships

      {¶27} Upon G.H.’s removal, he was placed in a family foster home with D.H. and

D.K. On September 27, 2019, G.H. was placed at the Mohican Young Star Academy
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028                   9

because of an incident of theft. While in this residential placement, G.H. assaulted a peer

and was found to purposefully “cheek” his mental health medication. G.H. improved, was

discharged from the facility, and placed in a family foster home in November 2020. He

began attending bi-weekly therapy. He at first wanted to return to Mother’s care or to be

placed with relatives in Louisiana, then he expressed a desire to be adopted. On March

18, 2021, G.H. ran away from his foster home. On April 18, 2021, G.H. was arrested and

charged as a juvenile with Aggravated Robbery with a gun specification (F1) and Theft of

a Motor Vehicle (F4). Since his arrest, G.H. was incarcerated at the Multi-County Juvenile

Detention Center.

       {¶28} D.K. was placed in a family foster home with D.H. and G.H. D.K. relocated

in July 2019 and remained in her second family foster home until July 9, 2020. The second

foster family became unavailable due to marital discord and D.K. was placed with a third

family foster home from July 9, 2020 to December 11, 2020. While at the third foster

home, Mother was contacting D.K., which correlated to D.K.’s increased negative

behaviors and mental health. In December 2020, D.K. chose to be placed with G.H.’s

foster family. Then G.H. ran away from the foster home. D.K. remained with the foster

family who has expressed an interest in maintaining their relationship and possibly

adopting her. D.K. attended weekly counseling and was improving.

       {¶29} D.H. has also had multiple foster family placements. He left his initial

placement in February 2019 and remained with the second foster family home until April

6, 2021, when the foster father experienced mental health issue. D.H. resides in a foster

to adopt home, but it is unknown whether he will be adopted. Due to his age and custodial

history, D.H. was not bonded with his siblings, Mother, or Father.
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028                    10

       {¶30} Father attended supervised bi-weekly visitation sessions with D.H. Father

visited D.H. on May 10, 2019 and was then incarcerated. Father attended a supervised

visitation with D.H. on November 20, 2020. This was Father’s last visitation with D.H.

       {¶31} Prior to Mother’s incarceration, she attended supervised biweekly visitation

with the children. She was a vocal advocate for the care of the children during visitation

but was argumentative with the LCDJFS staff. Mother last saw all three children together

on March 2, 2020. Mother had difficulty complying with the COVID-19 regulations for

visitation. In May 2020, Mother was prohibited from visiting with D.K. because Mother

would not comply with the rules, and she hid money in D.K.’s backpack.

       {¶32} After Mother moved to the Zanesville apartment in May 2019, Father

reported to LCDJFS that G.H. was not at his foster home, but with Mother at her

apartment. There were concerns that G.H. would remove D.H. from his foster home.

During Mother’s supervised visitation with G.H. and D.H., LCDJFS sat in the room

because of the flight concerns. Mother denied that G.H. was with her, but on May 12,

2021, Mother admitted that G.H. and his friend were in her apartment.

       {¶33} Mother’s last contact with D.H. was in July 2020. Mother’s last contact with

G.H. was June 2020, via Zoom, while G.H. was attending the Mohican Young Star

Academy. Mother pursued unauthorized contact with D.K. and G.H. while Mother was

incarcerated by sending letters to the children under the name of a different inmate.

       {¶34} The juvenile court conducted in camera interviews with G.H. and D.K. D.H.

was too young to participate. The children expressed they did not want contact with Father

because they were afraid of him.
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028                 11

                                 Kinship Placements

      {¶35} Paternal Great Aunt moved for legal custody of D.H. She had never met

D.H. and no relationship with him. She did not have a relationship with Mother but

remained in contact with Father and identified as his support person. The LCDJFS

Kinship Care Coordinator found Paternal Great Aunt to have a significant Children’s

Services history. In January 2019, the eight-month-old infant granddaughter of Paternal

Great Aunt was found severely injured in her home that she shared with the father of the

infant. Paternal Great Aunt returned home from work and discovered the infant had

difficulty breathing. She took the infant to the emergency room and the infant was

diagnosed with nine fractured ribs, three skull fractures, a lacerated spleen, and a

lacerated liver. The perpetrator of the abuse was not identified, but the Franklin County

Children’s Services approved Paternal Great Aunt to supervise visitation between the

infant and her parents. In 2016, Paternal Great Aunt lost custody of her child for nine

months due to the child’s domestic violence and drug abuse. Paternal Great Aunt stated

she stopped using marijuana in 2020. Paternal Great Aunt failed to file the Statement of

Understanding related to her pursuit of legal custody. Mother objected to Paternal Great

Aunt’s motion for legal custody due to the unknown cause of the infant’s injuries. LCDJFS

found Paternal Great Aunt to be an inappropriate placement.

      {¶36} LCDJFS explored other kinship placements but found them to be

inappropriate. The paternal great grandmother of D.K. resided in Louisiana and was

considered to be a viable placement for D.K. and G.H., but there were concerns that when

Mother lived with the paternal great grandmother and the father of D.K., they engaged in
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028                 12

drug use. The process for Interstate Compact on the Placement of Children was initiated

but not completed at the time of the hearings.

                                     Best Interests

       {¶37} LCDJFS testified it was in the best interests of the G.H., D.K., and D.H. to

be placed in the permanent custody of LCDJFS. The GAL recommended the termination

of parental rights.

       {¶38} D.K. and G.H. both expressed a desire to remain together. They wanted to

live with their current foster family or be placed in the custody of paternal great

grandmother. Neither expressed a desire to reside with Mother.

                Magistrate’s Decision, Objections, and Final Judgment

       {¶39} The 32-page Magistrate’s Decision was filed on September 16, 2021,

granting permanent custody of G.H., D.K., and D.H. to LCDJFS. The Magistrate denied

the motions for legal custody of Mother and Paternal Great Aunt. The motion for a PPLA

for G.H. was also denied. The trial court approved and adopted the Magistrate’s Decision

on September 16, 2021.

       {¶40} Mother and Father filed objections to the Magistrate’s Decision. By

judgment entry filed on April 6, 2022, the juvenile court overruled Mother and Father’s

objections in a thoroughly written decision. The juvenile court modified the Magistrate’s

Decision in part, first finding that Mother had abandoned D.H. and the parental rights of

Mother and Father of D.H. should be terminated based upon their abandonment of the

child. Second, the juvenile court modified the Magistrate’s Decision to order that all

visitations and contact between Mother and Father with the children should be terminated

immediately.
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028                           13

       {¶41} It is from this judgment that Mother now appeals.

                                  ASSIGNMENT OF ERROR

       {¶42} Mother raises one Assignment of Error:

       {¶43} “I. THE TRIAL COURT’S ENTRY GRANTING PERMANENT CUSTODY

TO THE AGENCY IS AGAINST THE MANIFEST WEIGHT OF THE EVIDENCE.”

                                           ANALYSIS

       {¶44} We recite in full the argument Mother raises in support of her Assignment

of Error:

            The Appellant believes that portions of the transcript show that not all

       the essential elements of this case were found against her. The manifest

       weight of the evidence is in favor of Appellant and thus the trial court’s

       decision should be reversed.

            It is the Appellant’s request that The Fifth District Court of Appeals review

       the entire record and transcript of the cases and determine independently

       as to whether the lower Court’s Entry granting permanent custody is against

       the manifest weight of the evidence presented at trial.

(Appellant’s Brief, July 11, 2022). We find Mother’s appellate brief to be minimally

compliant with App.R. 16(A)(7) in that she does not cite to the parts of the record in

support of her argument. She instead states to the Court that “portions of the transcript

show that not all the essential elements were found against her.” “If an argument exists

that can support [an] assignment of error, it is not this court's duty to root it out.” Fifth Third

Bank, National Association v. Hillman, 5th Dist. Delaware No. 22-CAE-06-0050, 2022-

Ohio-4338, 2022 WL 17413722, ¶ 22 quoting Thomas v. Harmon, 4th Dist. Lawrence No.
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028                     14

08CA17, 2009-Ohio-3299, ¶ 14, quoting State v. Carman, 8th Dist. Cuyahoga No. 90512,

2008-Ohio-4368, ¶ 31.

                                   Standard of Review

       {¶45} “[T]he right to raise a child is an ‘essential’ and ‘basic’ civil right.” In re

Murray, 52 Ohio St.3d 155, 157, 556 N.E.2d 1169 (1990), quoting Stanley v. Illinois, 405

U.S. 645, 92 S.Ct. 1208, 31 L.Ed.2d 551 (1972). An award of permanent custody must

be based on clear and convincing evidence. R.C. 2151.414(B)(1). Clear and convincing

evidence is that evidence “which will provide in the mind of the trier of facts a firm belief

or conviction as to the facts sought to be established.” Cross v. Ledford, 161 Ohio St.

469, 120 N.E.2d 118 (1954). “Where the degree of proof required to sustain an issue

must be clear and convincing, a reviewing court will examine the record to determine

whether the trier of facts had sufficient evidence before it to satisfy the requisite degree

of proof.” Id. at 477, 120 N.E.2d 118. If some competent, credible evidence going to all

the essential elements of the case supports the trial court's judgment, an appellate court

must affirm the judgment and not substitute its judgment for that of the trial court. C.E.

Morris Co. v. Foley Constr. Co., 54 Ohio St.2d 279, 376 N.E.2d 578 (1978).

       {¶46} Issues relating to the credibility of witnesses and the weight to be given to

the evidence are primarily for the trier of fact. Seasons Coal v. Cleveland, 10 Ohio St.3d

77, 80, 461 N.E.2d 1273 (1984). Deferring to the trial court on matters of credibility is

“crucial in a child custody case, where there may be much evidence in the parties'

demeanor and attitude that does not translate to the record well.” Davis v. Flickinger, 77

Ohio St.3d 415, 419, 674 N.E.2d 1159 (1997).
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028                    15

       {¶47} R.C. 2151.414 sets forth the guidelines a trial court must follow when

deciding a motion for permanent custody. R.C. 2151.414(A)(1) mandates the trial court

schedule a hearing and provide notice upon the filing of a motion for permanent custody

of a child by a public children services agency.

       {¶48} Pursuant to R.C. 2151.414(B)(1), the trial court may grant permanent

custody of a child to a movant if the court determines at the hearing, by clear and

convincing evidence, that it is in the best interest of the child to grant permanent custody

of the child to the agency that filed the motion for permanent custody and that any of the

following apply:

       (a) The child is not abandoned or orphaned, has not been in the temporary

       custody of one or more public children services agencies or private child

       placing agencies for twelve or more months of a consecutive twenty-two-

       month period, or has not been in the temporary custody of one or more

       public children services agencies or private child placing agencies for

       twelve or more months of a consecutive twenty-two-month period if, as

       described in division (D)(1) of section 2151.413 of the Revised Code, the

       child was previously in the temporary custody of an equivalent agency in

       another state, and the child cannot be placed with either of the child's

       parents within a reasonable time or should not be placed with the child's

       parents.

       (b) The child is abandoned.

       (c) The child is orphaned, and there are no relatives of the child who are

       able to take permanent custody.
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028                    16

       (d) The child has been in the temporary custody of one or more public

       children services agencies or private child placing agencies for twelve or

       more months of a consecutive twenty-two-month period, or the child has

       been in the temporary custody of one or more public children services

       agencies or private child placing agencies for twelve or more months of a

       consecutive twenty-two-month period and, as described in division (D)(1) of

       section 2151.413 of the Revised Code, the child was previously in the

       temporary custody of an equivalent agency in another state.

       (e) The child or another child in the custody of the parent or parents from

       whose custody the child has been removed has been adjudicated an

       abused, neglected, or dependent child on three separate occasions by any

       court in this state or another state. * * * *.

       {¶49} If the child is not abandoned or orphaned, the focus turns to whether the

child cannot be placed with either parent within a reasonable period of time or should not

be placed with the parents. Under R.C. 2151.414(E), the trial court must consider all

relevant evidence before making this determination. The trial court is required to enter

such a finding if it determines, by clear and convincing evidence, that one or more of the

factors enumerated in R.C. 2151.414(E)(1) through (16) exist with respect to each of the

child's parents.

       {¶50} R.C. 2151.414(B) establishes a two-pronged analysis the trial court must

apply when ruling on a motion for permanent custody. In practice, a trial court will usually

determine whether one of the four circumstances delineated in R.C. 2151.414(B)(1)(a)

through (e) is present before proceeding to a determination regarding the best interest of
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028                     17

the child. Pursuant to R.C. 2151.414(D)(1), in determining the best interest of a child in a

permanent custody proceeding, the court shall consider all relevant factors.

                          Twelve Out of Twenty-Two Months

       {¶51} The juvenile court determined that pursuant to R.C. 2151.414(B)(1)(d),

G.H., D.K., and D.H. were in the temporary custody of LCDJFS for twelve months of a

consecutive twenty-two-month period. Mother does not dispute this fact. This Court has

adopted the position that proof of temporary custody with an agency for twelve or more

months of a consecutive twenty-two-month period alone is sufficient to award permanent

custody. Matter of O.M., 5th Dist. Coshocton No. 20CA0017, 2021-Ohio-1310, 2021 WL

1424200, ¶ 33 citing In the Matter of A.S., V.S., and Z.S., 5th Dist. Delaware No. 13 CAF

050040, 2013-Ohio-4018. Therefore, a finding that grounds existed for permanent

custody cannot be against the manifest weight of the evidence. Matter of L.G., 5th Dist.

Stark No. 2020-CA-00139, 2021-Ohio-743, ¶ 36.

         The Judgment is Not Against the Manifest Weight of the Evidence

       {¶52} After reviewing the record, Mother’s limited arguments on appeal, and the

thoroughly analyzed and well written September 16, 2021 Magistrate’s Decision and April

6, 2022 Judgment Entry, we find the juvenile court’s determination to award permanent

custody of G.H., D.K., and D.H. to LCDJFS was supported by competent, credible

evidence and not against the manifest weight of the evidence. It was in the best interests

of the children to be placed in a legally secure and stable placement.
Licking County, Case Nos. 2022 CA 00026, 2022 CA 00027, 2022 CA 00028        18

                                 CONCLUSION

       {¶53} The judgment of the Licking County Court of Common Pleas, Juvenile

Division is affirmed.

By: Delaney, J.,

Wise, Earle, P.J. and

Wise, John, J., concur.